Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Interpretation
A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). 

Election/Restrictions
Applicant’s election without traverse of 1) steam for heating the mold and, 2) hydraulics to move the pin plate in the reply filed on February 22, 2021 is acknowledged.
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 22, 2021.

Claim Objections
Claim 24 objected to because of the following informalities:  the word “die” is repeated in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“mechanism for removing the molded lid” in claim 13 is interpreted as pins extending through the die core and actuated by a pin plate, and equivalents, as per claim 19. 
“means for aligning”  in Claim 14 is interpreted as alignment pins and bushings, and equivalents, as per claim 15.
“means to heat and control temperature” in Claim 17 is interpreted as a steam pot including internal supports and a sealing plate, and equivalents, as per claim 18. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 13, 19-20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Grisch et al. (US 4,207,282; “Grisch”) in view of Puniello et al. (US 2005/0098925; “Puniello”), Starkey et al. (US 2002/0142062; “Starkey”), and Hahne (3,883,109; “Hahne”)
Grisch discloses a mold for forming a utility vault lid (i.e. manhole segments col.1, ll. 10-13), Fig. 9, comprising a cavity die (40), and a core die (41). The core die has a telescoping (“to make shorter by reducing length of the parts” (in this case the diameter of the core die)) shear edge. Fig. 9. See description of molding process at least at col.2, ll. 55-60. Grish discloses molding fiber reinforced polymer materials. col.2, ll. 40-45. Grisch discloses removing the fabricated product after molding the polymeric film and trimming extra material. col.7, ll. 3-6. 

    PNG
    media_image1.png
    466
    661
    media_image1.png
    Greyscale

Note that the claim provides the following limitations, “utility vault lid,” “fiber reinforced polymer material.”  These limitations are mere statements of purpose, or intended use of the invention rather than any distinct definition of any of the claimed invention limitations. See MPEP 2111.02 (II).

Grisch discloses the mold as noted above. Grisch does not disclose the ejection mechanism comprises pins extending through the die core.
However, Puniello discloses the use of retractable pins that go through die cavities (28). [0086]. Fig. 1.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the apparatus of Grisch and utilize pin extending through the die core to facilitate mold release.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Grisch/Puniello disclose the release mechanism utilizing pins but does not explicitly disclose a hydraulic system actuated pin plate. 
However, Starkey discloses an ejector mechanism that hydraulically actuates a pin plate. [0032].
It would have been obvious to someone of ordinary skill in the art at the time the invention was filed to modify the apparatus of Grisch/Puniello and utilize a pin plate actuable via hydraulics, as taught by Starkey, to move the pins of Puniello. Puniello discloses utilizing hydraulics are compatible with the molding method.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Grisch/Puniello/Starkey disclose the product as shown above, but do not disclose that the mold comprises protrusions extending outwardly. 
However, Hahne is in the same field of molding utility lids. Fig. 1.  Hahne includes nonskid patterns (48) on the mold (“formed thereon”). Id. See raised pattern on Fig.2. This allows forming the pattern on the product produced. col.4, ll. 1-16. The mold also includes an insert (62) with the desired pattern (raised letters), including words that function as a legend on the cover.  col.4, ll.17-27. Hahne changes the insert depending on the legend desired, e.g. “WATER METER, TELEPHONE.” col.4, ll.27-42.

    PNG
    media_image2.png
    407
    754
    media_image2.png
    Greyscale


It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Grisch and add/include patterns on the mold of Grisch to produce the product with the desired pattern on the surface. Hahne discloses providing the mold with protrusions to create patterns and legends. Depending on the location of the molded product, it would provide the benefit of anti-skid, or allowing the user to know what the manhole is being utilized for. 
Alternatively, it would have been obvious to someone of ordinary skill in the art to modify the method of Grisch by forming the pattern via protrusions as opposed to depressions. Hahne discloses that this is a suitable way to form the pattern on the molded product. 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Grisch discloses that the textured surface can encompass the entire molded product as shown in Figure 10. As noted above, Grisch/Hahne discloses that the pattern can be performed via protrusions as opposed to depressions. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the mold and add the protrusions over the entire molding surface because Grisch and discloses doing the pattern on the entire molding surface. Hahne further discloses having different patterns along the entire surface of the molding surface. Fig. 1
See Examiners comments above regarding intended use/article worked upon, as they apply to the limitation about the effect of protrusions on fibers in the polymer material.

Re Claim 24-25: Grisch discloses recesses of varying depths. See Figs. 7, and 9-10. The molded product resembles the Corinthian texture of a Corinthian column. See photo below. 1

    PNG
    media_image3.png
    860
    498
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    332
    220
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    846
    618
    media_image5.png
    Greyscale


Claim 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Grisch et al. (Grisch) in view of Puniello et al. (Puniello), and Starkey et al. (Starkey), Hahne (Hahne), and Pratt et al. (US 5,662,946; Pratt)
Grisch discloses the apparatus as shown above. Grisch does not disclose aligning the dies with pins and bushings. 
However, Pratt discloses aligning two dies in part by a plurality of leader pins 114. col.2, ll. 44-47. The leader pins insert into corresponding leader pin bushings 116. Id. This aligns the halves of the molding apparatus enabling for the production of the desired product. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Grisch and utilize pin and bushings to align the mold halves to obtain the desired molded product. 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Grisch et al. (Grisch) in view of Puniello et al. (US 2005/0098925; Puniello), and Starkey et al. (US 2002/0142062; Starkey), Konishi et al (US 7,178,779; Konishi), Hasegawa (US 2005/0109229; Hasegawa), and Chen (US 2005/0170035; Chen)
Grisch discloses the apparatus as shown above. Grisch does not disclose the shear edge provides for a gap between the core die and the cavity die. 
However, Konishi discloses that an air vent is formed between the upper die and a lower die. Clm. 4. Similarly, Hasegawa discloses that the clearance between joint surfaces of the dies can be parallel and small, which void the necessity of forming the air vent holes in the die. [0090]. Chen discloses that gaps between the dies are formed in the telescopic shear region of the dies. Fig. 6. 

    PNG
    media_image6.png
    399
    580
    media_image6.png
    Greyscale

It would have been obvious to someone of ordinary skill in the art at the time the invention was filed to modify the dies such that the shear edge provides a gap. Konishi and Hasegawa disclose that the clearance allows air to vent through the gap in the dies. Chen discloses that it is known to form gaps with telescopic shaped dies. The air vent would allow for a reduction in imperfections, which is an advantage.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Grisch et al. (Grisch) in view of Puniello et al. (US 2005/0098925; Puniello), and Starkey et al. (US 2002/0142062; Starkey), Hahne (Hahne) and Doerfling (US 4,078,100; Doerfling)
Grisch discloses heating the composite during molding, col.5, ll. 38-44, but does not disclose the particulars of the heating mechanism.
However, Doerfling discloses heating up dies via a heat transfer coil the coil passes steam of other fluids to heat the die. col.5, ll. 17-21. The coils are internal supports and sealed (by element 24, which acts as a cover (i.e. plate)). It is understood the place where the steam is created would be termed the “pot.” This pot, where the steam is created, must be present to produce the steam, otherwise no steam is created.

    PNG
    media_image7.png
    736
    412
    media_image7.png
    Greyscale

It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Grisch and heat up the dies by modifying the die such that it has internal sealed supports (tubing 76) and sealing plate 74. Doerfling discloses this is a suitable system to heat up dies and perform the molding method.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Response to Arguments

Applicant's arguments filed June 23, 2022 have been fully considered but they are not persuasive.

Applicant argues that the amendment requires that the protrusions on the upper surface of the lid to create a resin rich layer above the individual fibers along the upper surface of the lid during molding and prevents the individual fibers from reaching the upper surface of the lid. p.5-6.
A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). 
These arguments are directed to a material worked upon a mold. The prior art as presented teaches: a mold having a cavity die, a core die with a telescoping shear edge facing the core die, a lid ejection mechanism to remove the molded lid, and the cavity die having a texture surface comprising a pattern of features on the mold surface at different depths over the entire mold surface.
The mold as claimed is capable of preventing individual fibers from reaching the upper surface. Particularly when the polymer material can have any viscosity, and the individual fibers can have any size (diameter, length), shape, etc.
Examiner invites Applicant to actively limit the structure to the mold, rather than discussing the material worked upon. For instance the claim could include more limitations about the size and shape of the protrusions which are structural elements. This might distinguish the applicant’s structure from the structure taught by the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F:9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712